          Case 1:18-cv-02712-KBJ Document 24 Filed 12/20/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
______________________________________
                                          )
ROBYN L. GRITZ,                           )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 ) Civil Action No. 18-2712 (KBJ)
                                          )
WILLIAM P. BARR, in his official capacity )
as Attorney General of the United States, )
                                          )
              Defendant.                  )
______________________________________ )

                         REPLY IN FURTHER SUPPORT OF
                     DEFENDANT’S PARTIAL MOTION TO DISMISS

       Defendant William P. Barr, Attorney General of the United States, by and through

counsel, respectfully submits this reply in further support of Defendant’s Partial Motion to

Dismiss. See ECF No. 19. For the reasons set forth below, along with those contained in

Defendant’s opening brief (ECF No. 19-1), Plaintiff’s retaliation claims warrant dismissal

because Plaintiff has failed to exhaust her administrative remedies regarding these claims.

Moreover, Plaintiff’s hostile work environment claim fails to plausibly allege a severe or

pervasive hostile work environment and therefore this claim, along with her constructive

discharge claim, must fail. Accordingly, the Court should grant Defendant’s motion and dismiss

the amended complaint in part.

                                          ARGUMENT

  I.   Plaintiff’s Amended Complaint Alleges Discrete Acts of Retaliation, Which Plaintiff
       Has Failed To Exhaust.

       It is well-established that “[c]omplainants must timely exhaust administrative remedies

before bringing their Title VII retaliation claims to court.” Bowden v. United States, 106 F.3d



                                                1
          Case 1:18-cv-02712-KBJ Document 24 Filed 12/20/19 Page 2 of 7



433, 437 (D.C. Cir. 1997). Any allegations that are not timely raised with an EEO counselor

“cannot form the basis for a subsequent suit.” Mohmand v. Broad. Bd. of Governors, Civ. A.

No. 17-0618, 2018 WL 4705800, at *4 (D.D.C. Sept. 30, 2018) (citing Mount v. Johnson, 36 F.

Supp. 3d 74, 83 (D.D.C. 2014)). Plaintiff argues in her opposition to Defendant’s motion that

her retaliation claims are “reasonably related” to the allegations contained in her EEO complaint

and, therefore, she was not required to separately exhaust them. See Pl.’s Resp. to Def.’s Mot. to

Dismiss, ECF No. 22, at 12 (“Pl.’s Opp’n”). However, Plaintiff’s arguments are unpersuasive

given that the Supreme Court has established a claimant must exhaust her administrative

remedies for each discrete incident of discrimination which constitutes an “unlawful employment

practice.” See Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 110-13 (2002). In Morgan,

the Supreme Court rejected application of the “continuing violations theory,” which had allowed

plaintiffs to maintain actions for discrete acts of discrimination or retaliation that had not been

separately exhausted but were “sufficiently related” to a properly exhausted claim. Id. Thus,

following Morgan, a “Title VII plaintiff must timely exhaust administrative remedies for each

discrete act alleged,” even if the acts are related. Laughlin v. Holder, 923 F.Supp.2d 204, 209

(D.D.C. 2013) (emphasis added) (citing Morgan, 536 U.S. at 110).

       Further, the majority of courts in this circuit have interpreted Morgan to require

exhaustion for all discrete acts of retaliation after an administrative charge is filed, “regardless of

any relationship that exists between those discrete claims and any others.” Rashad v. Wash.

Metro. Area Transit. Auth., 945 F. Supp. 2d 152, 165-66 (D.D.C. 2013) (collecting cases from

courts in this circuit on the implications of Morgan and adopting the majority view that discrete

acts of retaliation require discrete charges and exhaustion to provide an opportunity for

investigation); Hunter v. District of Columbia, 797 F. Supp. 2d 86, 95 (D.D.C. 2011) (noting that



                                                   2
          Case 1:18-cv-02712-KBJ Document 24 Filed 12/20/19 Page 3 of 7



“[c]ourts in this district have applied Morgan in holding that a plaintiff must exhaust his

administrative remedies with respect to distinct acts that occurred after the filing of an

administrative charge”) (citation omitted); Romero-Ostolaza v. Ridge, 370 F. Supp. 2d 139, 149

(D.D.C. 2005) (“Morgan has, on the whole, been understood to also bar discrete acts

occurring . . . after the filing of an administrative complaint, when a plaintiff does not file a new

complaint or amend the old complaint but instead presents these acts for the first time in federal

court.”). This is because “requiring exhaustion of each discrete claim most faithfully reflects

Morgan and the purpose of the exhaustion doctrine, namely, ‘to give the agency notice of a claim

and the opportunity to handle it internally so that only claims plaintiff has diligently pursued will

survive.’” Hicklin v. McDonald, 110 F. Supp. 3d 16, 19 (D.D.C. 2015) (quoting Romero-

Ostolaza, 370 F. Supp. 2d at 149).

       Here, Counts I, II, and III of the amended complaint allege retaliation based on Plaintiff’s

filing of her formal EEO complaint on September 14, 2012. See Am. Compl. (ECF No. 17-1)

¶¶ 277, 283, 290. Plaintiff’s argument that she is not required to exhaust her retaliation claims

which occurred after the filing of her EEO complaint is unconvincing. Notably, Plaintiff’s

opposition relies on several discrete acts of alleged retaliation which Plaintiff admits occurred

after her formal EEO complaint was filed. See Pl.’s Opp’n at 12-13. Specifically, Plaintiff

alleges in her response that, after her formal EEO complaint was filed: (1) she received a

negative performance review; (2) her grievance was denied; (3) she was denied a lateral transfer

she requested; and (4) she was not selected for positions she applied for. See id. However,

Plaintiff fails to acknowledge that these allegations constitute discrete acts of retaliation which

she was required to exhaust before the EEOC prior to bringing claims in federal court. See

Morgan, 536 U.S. at 114 (“Discrete acts such as termination, failure to promote, denial of



                                                  3
          Case 1:18-cv-02712-KBJ Document 24 Filed 12/20/19 Page 4 of 7



transfer, or refusal to hire are easy to identify. Each incident of discrimination and each

retaliatory adverse employment decision constitutes a separate actionable ‘unlawful employment

practice.’”).

        In this case, any retaliatory actions based on Plaintiff’s formal EEO complaint would

have occurred after September 14, 2012. However, Plaintiff does not allege that she filed any

administrative claim after that date. Indeed, based on Plaintiff’s administrative complaint, the

agency did not investigate any claims occurring after July 2012. Plaintiff was required to

administratively exhaust any alleged retaliatory actions within 45 days of those actions. Since

Plaintiff failed to exhaust any potential retaliation claims based on her formal EEO complaint,

Claims I, II and III warrant dismissal. See Morgan, 536 U.S. at 113; Romero-Ostolaza v. Ridge,

370 F. Supp. 2d 139, 149 (D.D.C. 2005) (dismissing retaliation claim because plaintiff failed to

exhaust discrete acts of retaliation which occurred after filing of formal EEO complaint).

II.     The Amended Complaint Does Not Allege a Severe or Pervasive Hostile Work
        Environment.

        Counts IV and V of the amended complaint allege that Defendant subjected Plaintiff to a

hostile work environment in retaliation for her protected EEO activity. To succeed on such a

claim, a plaintiff must show “that [her] employer subjected [her] to ‘discriminatory intimidation,

ridicule, and insult’ that is ‘sufficiently severe or pervasive to alter the conditions of [her]

employment and create an abusive working environment.’” Baloch v. Kempthorne, 550 F.3d

1191, 1201 (D.C. Cir. 2008) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).

Further, in order to state a claim of hostile work environment based on retaliation, plaintiff must

allege that she engaged in statutorily protected activity, and that her employer subjected her to

discriminatory “intimidation, ridicule, and insult” of such “severity or pervasiveness as to alter

the conditions of h[er] working environment” to retaliate against her for doing so. Id. (citations

                                                   4
          Case 1:18-cv-02712-KBJ Document 24 Filed 12/20/19 Page 5 of 7



omitted). Notably, “conduct must be extreme to amount to a change in the terms and conditions

of employment,” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998), and “a few isolated

incidents of offensive conduct do not amount to actionable harassment,” Stewart v. Evans, 275

F.3d 1126 (D.C. Cir. 2002).

       Despite Plaintiff’s conclusory arguments, Plaintiff simply fails to allege conduct which

rises to the level of a hostile work environment. Specifically, Plaintiff alleges in her response

that “she was denied [a] transfer, promotion, and given poor evaluations.” See Pl.’s Opp’n at 17.

Notably, these instances constitute “work-related actions by supervisors,” which “courts

typically do not find . . . to be sufficient for a hostile work environment claim.” Munro v.

LaHood, 839 F. Supp. 2d 354, 366 (D.D.C. 2012) (citation omitted); see also Aldrich v. Burwell,

197 F. Supp. 3d 124, 137 (D.D.C. 2016) (dismissing hostile work environment claim because

allegations about reassignment to less favorable cubicle, reprimands concerning performance,

five-day suspension, and placement on leave-restriction “relate to workplace reprimands—and

punishment flowing from them—that are well within the bounds of ‘ordinary tribulations of the

workforce’”).

       Plaintiff’s response attempts to bolster the amended complaint by stating that Plaintiff is

complaining about “her daily working conditions,” not merely “sporadic and isolated events.”

See Pl.’s Opp’n at 16. However, the allegations Plaintiff relies upon fail to support this assertion.

Specifically, Plaintiff alleges that: (1) on a single occasion she was accused of attending a

meeting “just to meet boys”; (2) she was accused of giggling when discussing serious matters;

and (3) she was told she could not handle the stress of the job. See id. at 16-17. Plaintiff relies

upon a collection of minor, isolated grievances in an attempt to litigate the work-related actions

of her supervisors she subjectively viewed as rude. Simply put, Plaintiff’s allegations, even if



                                                  5
          Case 1:18-cv-02712-KBJ Document 24 Filed 12/20/19 Page 6 of 7



true, do not rise to the level of a hostile work environment and, therefore, Plaintiff’s claims

founded upon such allegations should be dismissed. See, e.g., Porter v. Jackson, 668 F. Supp. 2d

222, 236 (D.D.C. 2009) (even accepting as true plaintiff’s allegations that comments were

“impolite, rude, and insensitive, plaintiff has not shown that she was subject to the level of

severe and pervasive harassment necessary to maintain a claim for a hostile work environment

under Title VII”), aff’d, 410 Fed. App’x 348 (D.C. Cir. 2010) (per curiam).

III.   The Amended Complaint Fails To State a Cognizable Constructive Discharge
       Claim.

       Plaintiff’s response asserts that the FBI’s reasonable management decisions created “a

working atmosphere so intolerable” that Plaintiff was forced to resign her employment. See Pl.’s

Opp’n at 17. In order to sustain a constructive discharge claim, a plaintiff “must offer evidence

that she was discriminated against, and that defendant deliberately made working conditions so

intolerable that plaintiff was forced to resign. Working conditions must be such that they ‘would

lead a reasonable person to resign.’” Lempres v. CBS Inc., 916 F. Supp. 15, 22 (D.D.C. 1996).

Thus, the standard is an objective one and requires proof that a “reasonable person” in Plaintiff’s

position would have felt compelled to resign. See Penn. State Police v. Suders, 542 U.S. 129,

141 (2004).

       As stated above, Plaintiff’s allegations of a hostile work environment are minor and

spread out over the course of approximately two years. As such, it is implausible that a

reasonable person in Plaintiff’s position would have believed that such isolated actions as those

described in the amended complaint were so “intolerable” as to warrant resignation. Further,

Plaintiff asserts in the amended complaint that her resignation was not due to the FBI’s alleged

actions but, instead, was due to “extreme complications from her diverticulosis,” and “in an

effort to gain access to the money in her Thrift Savings Fund to pay bills.” Am. Compl. ¶ 245.

                                                  6
          Case 1:18-cv-02712-KBJ Document 24 Filed 12/20/19 Page 7 of 7



In light of the above, Plaintiff has failed to state a plausible constructive discharge claim and,

therefore, Count VI should be dismissed.

                                          CONCLUSION

       For the forgoing reasons, Defendant respectfully requests that the Court grant

Defendant’s motion and dismiss the complaint, in part, because Plaintiff has failed to exhaust her

administrative remedies and otherwise state a plausible claim for relief.

                                       Respectfully submitted,

                                       JESSIE K. LIU, D.C. Bar # 472845
                                       United States Attorney
                                       For the District of Columbia

                                       DANIEL F. VAN HORN, D.C. Bar # 924092
                                       Chief, Civil Division

                                       /s/ Christopher C. Hair
                                       CHRISTOPHER C. HAIR, PA Bar # 306656
                                       Assistant United States Attorney
                                       555 4th Street, N.W.
                                       Washington, D.C. 20530
                                       (202) 252-2541
                                       Christopher.Hair@usdoj.gov

                                       Counsel for Defendant




                                                  7
